I think that the reversal by the Appellate Division of the former judgment recovered by the plaintiffs, upon the law, was correct. The decision by the trial court that the committee of the lunatic paid the consideration for the conveyance *Page 569 
to herself of the land in question out of the moneys belonging to the lunatic was without evidence to support it. This constituted error of law, for which the judgment was properly reversed. The judgment upon this last trial has been unanimously affirmed by the Appellate Division and this court is precluded from reviewing the facts, upon which the court has found that the purchase consideration paid by the wife of the lunatic, who was also his committee, and to whom the conveyance was made, "did not consist wholly and entirely of funds belonging to" her ward. No trust, therefore, resulted in favor of the lunatic; nor any legal estate which would descend to his heirs at law; within the authority ofSchierloh v. Schierloh, (148 N.Y. 103), and of Leary v.Corvin, (181 ib. 222). I find no error justifying a reversal of the determination below and, therefore, the judgment should be affirmed; but without prejudice, however, to any proceeding by the administratrix of the deceased lunatic to subject the land in question to an equitable lien for whatever moneys of her intestate can be traced into the consideration paid therefor. If, thus, unauthorizedly invested by the committee, the right to compel an account as to them vested in the legal representative of the lunatic. Upon the lunatic's death the interest in the land would go, as personal estate, to his next of kin and not to his heirs; for the product of the moneys would follow their nature, so long as they could be ascertained. The case of Awdley v.Awdley, (2 Vernon, 192), is somewhat similar in its facts and it is in point as an authority. (See, also, Earl of Winchelsea
v. Norcliffe, 1 Vernon, 435, and Lockman v. Reilly, 95 N.Y. 64. ) In the case of Reid v. Fitch, (11 Barb. 399), the plaintiff was the son of the lunatic and, therefore, next of kin, as well as heir at law. The judgment in that case was correct; but, in so far as the opinion held that on the purchase of the land with the lunatic's moneys, a trust resulted. which descended as a legal estate to the lunatic's heirs at law, we should not follow it.
CULLEN, Ch. J., EDWARD T. BARTLETT, HAIGHT, WERNER, WILLARD BARTLETT and HISCOCK, JJ., concur.
Judgment affirmed. *Page 570